Citation Nr: 1213598	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for PTSD.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on March 29, 2011, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The Board notes that in August and December 2007 letters, the RO developed the Veteran's claim as an application to reopen a previously denied claim for major depressive episode with psychotic features.  However, the rating decision on appeal denied service connection for PTSD on the merits.  In this regard, the Board notes that the Veteran's claim for service connection for an acquired psychiatric disorder, also characterized as a nervous condition and major depressive episode with psychotic features, was denied in a September 1989 rating decision, notice of which was sent to the Veteran in October 1989.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  In this case, the Veteran is currently seeking service connection for a disability that is a distinctly different diagnosis than the ones at issue in his prior claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  However, the Board notes that the record reflects current diagnoses of various psychiatric disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, while the Veteran specified that he was seeking service connection for PTSD, the claim has been broadened to include other psychiatric disabilities and is recharacterized accordingly.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained. 

2.  An unappealed rating decision that was issued in October 1989 denied the Veteran's claim for service connection for a chronic psychiatric disability, also characterized as a nervous condition and major depressive episode with psychotic features. 

3.  The evidence received since the October 1989 rating decision, when considered by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD. 


CONCLUSIONS OF LAW

1.  The October 1989 rating decision, which denied the Veteran's claim for service connection for a chronic psychiatric disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2011). 

2.  The evidence received subsequent to the October 1989 rating decision denying service connection for a chronic psychiatric disability is new and material, and the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

Because the Board is granting the Veteran's application to reopen his previously denied claim for service connection for an acquired psychiatric disability, to include PTSD, and remanding the service connection claim on the merits, there is no need to address whether the duties to notify and assist have been met with respect to claims to reopen because any error would be non-prejudicial to the Veteran.

LAW AND ANALYSIS

	I.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The Veteran originally filed a claim for service connection for "mental stress" in November 1988.  In a rating decision dated in September 1989, but mailed to the Veteran in October 1989, the RO denied the claim.  The evidence of record at the time of this denial included the service treatment records, which include a January 1976 service medical history report that notes complaints of nervousness, which the Veteran attributed to being in service.  The remainder of the service treatment records are negative for any psychiatric complaints or problems.  Also of record at the time of the October 1989 rating decision denying the claim was a July 1989 VA psychiatric examination report which shows that the Veteran had not done well since his discharge from service.  He was noted to be psychotically depressed.  Also noted was that he had been consistently suffering for the past 14 years.  

The claim was denied in October 1989 because the current psychiatric diagnosis was not found to be etiologically related to active service.  The Veteran did not appeal the October 1989 rating decision; therefore, it became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.

The evidence associated with the claims file subsequent to the October 1989 rating decision includes VA treatment records and the Veteran's statements.  The statements include the Veteran's allegation that he has PTSD due to a sexual assault during service.  The VA treatment records show a diagnosis of PTSD related to military sexual trauma.  The Board finds that such evidence is new and material within the meaning of the laws and regulations set forth above because it relates to a previously unestablished fact necessary to substantiate the claim, namely an etiological link between a current psychiatric diagnosis of PTSD and the Veteran's active service.  As such, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran asserts that he has PTSD as a result of a sexual assault during service.  Specifically, he has alleged that during service in the summer of 1973, when he was working as a weapons mechanic in the tool shed, three or four other soldiers wanted the Veteran to give them tools to take home.  The Veteran refused because it was against policy.  In response, the other soldiers shut out the lights in the hanger and locked the Veteran in the tool shed for several hours.  When they turned the lights back on, two of the soldiers went in and held the Veteran down while the third sexually assaulted him.  He states that he went home and the next morning reported the incident, but only the part involving him being locked in the tool shed.  He did not report the sexual assault.  Thereafter, he was transferred to audio visual equipment.  The Veteran maintains that he told no one of the assault until very recently.  He claims to have had a low performance evaluation immediately after the sexual assault, but then had more acceptable evaluations.  

The Veteran's service personnel records include performance evaluations from his new position as an apprentice audio-visual specialist, which he began in December 1972.  The evaluation report notes that the Veteran conscientiously and skillfully performed his routine daily duties with little supervision.  It was noted that he tends toward oversensitivity and introversion, which acts as a minor deterrent to teamwork and effective communication on the job.  However, he is aware of these tendencies and is making an honest effort at resolving these small defects.  It was noted by the Staff Sergeant that signed the report, that the Veteran must have had lackluster supervision in a previous assignment, which has tarnished the Veteran's outlook on Air Force life, and has been having some effect on his present performance.  Subsequent performance evaluations in 1973, 1974, and 1975 are all above average.  The personnel file indicates that no performance evaluations for the period prior to December 1972 are available due to administrative reasons.  The service personnel records further note that the Veteran opted for early release from active service to attend an institution of higher learning.

The Veteran's service treatment records contain no psychiatric evaluations; however, a January 1976 service medical history report notes complaints of nervousness.  It was also noted that the Veteran thought his nervousness was due to active service.

The post-service VA treatment records reveal an extensive psychiatric history, which includes diagnoses of major depressive episode, recurrent, with psychotic features, schizophrenia, psychosis, and PTSD.  The first VA treatment records showing a diagnosis of PTSD are from 2009.  Although VA treatment records from November 2007 note only a diagnosis of schizophrenia, they also reflect that the Veteran had filed a claim for service connection for PTSD and that the Veteran endorsed many "reexperiencing" symptoms, many "avoidance" symptoms, and many arousal symptoms, related to the sexual trauma he experienced in service.  However, all VA PTSD screening tests from 2006, 2007, and 2008 are negative.

The Board notes that service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with the DSM-IV, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor. In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Additionally, the Board notes that when the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).  Further, when the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(4).

The record contains a January 2008 memorandum indicating that there is insufficient evidence to verify the Veteran's alleged stressful events.  However, significantly, the Board notes that for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

In light of these facts, and because the Veteran has never been afforded a VA examination in conjunction with his service connection claim, the Board finds that a VA examination is necessary in order to determine the likelihood that a sexual assault occurred, to ascertain whether the Veteran meets the criteria for a diagnosis of PTSD in accordance with the DSM-IV, and if so, whether the PTSD is etiologically related to the claimed in-service stressor.  Moreover, because there is evidence of nervousness in service and some difficulty with emotions and work, as well as a July 1989 VA examination report reflecting ongoing symptomatology since service, the Board finds that a medical opinion should be obtained regarding whether any currently diagnosed acquired psychiatric disorder, other than PTSD, had its onset during service or is otherwise etiologically related to service.

The Board notes that the Veteran receives psychiatric treatment through the VA Medical Center in Denver.  The most recent treatment records in the claims file are from October 2009.  Therefore, all up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dating from October 2009 to the present, and associate the records with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination.  The claims folder, to include a complete copy of this REMAND, must be made available to the examiner, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail.  

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then address the following: 

a.  Does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD?

b.  Is it at least as likely as not (at least a 50 percent probability) that the alleged in-service assault described by the Veteran actually occurred. 

c.  If the responses to (a) and (b) are positive, is it at least as likely as not (at least a 50 percent probability) that the Veteran's PTSD is the result of the in-service assault. 

d.  If the examiner determines that the Veteran has PTSD, but did not experience an in-service personal assault, he or she should state whether it is at least as likely as not that the Veteran's PTSD had its onset in service or is otherwise etiologically related to his active service. 

As to any other currently diagnosed psychiatric disability, to include the longstanding diagnosis of schizophrenia, an opinion should be provided as to whether it is at least as likely as not that the disability had its onset during service or in the year following discharge, or is otherwise etiologically related to service, to include the alleged sexual assault.  

The examiner is requested to comment on the in-service performance evaluation showing that the Veteran was oversensitive, introverted, and had a previous supervisor which may have tarnished his outlook on Air Force life; the in-service complaints of nervousness; and the July 1989 examination report showing psychotic depression and ongoing suffering for 14 years. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.) 

If the examiner cannot provide any of the requested opinions without resorting to mere speculation, such should be stated along with rationale for that conclusion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


